AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between GREIT-ONE WORLD TRADE CENTER, L.P., a California limited
partnership (“Seller”), and 510 WEST OCEAN BOULEVARD INVESTORS LLC, a Delaware
limited liability company (“Buyer”), is made and entered into as of the date
this Agreement is executed by both Seller and Buyer (the “Effective Date”), with
reference to the following facts:



  A.   Seller owns certain real property located in Los Angeles County,
California and more specifically described in Exhibit A attached hereto (the
“Land”), commonly known as One World Trade Center and such other assets, as the
same are herein described.



  B.   Seller desires to sell to Buyer and Buyer desires to purchase from Seller
the Land and the associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1. Purchase and Sale.



  1.1   The purchase and sale includes, and at Close of Escrow (hereinafter
defined) Seller shall sell, assign, grant and transfer to Buyer, Seller’s entire
right and interest in and to all of the following (hereinafter sometimes
collectively, the “Property”):

The Land, together with all structures, buildings, improvements, machinery,
fixtures, and equipment affixed or attached to the Land and all easements and
rights appurtenant to the Land (all of the foregoing being collectively referred
to herein as the “Real Property”);



  1.1.2   All leases (the “Leases”), including associated amendments, with all
persons (“Tenants”) leasing the Real Property or any part thereof or hereafter
entered into in accordance with the terms hereof prior to Close of Escrow,
together with all security deposits, other deposits held in connection with the
Leases, Lease guarantees and other similar credit enhancements providing
additional security for such Leases;



  1.1.3   All tangible and intangible personal property owned by Seller located
on or used in connection with the Real Property, including, specifically,
without limitation, the books and records and leasing files, equipment,
furniture, tools and supplies, and all related

1

intangibles including Seller’s interest, if any, in the name “One World Trade
Center” (the “Personal Property”);



  1.1.4   All service contracts, agreements, warranties and guaranties relating
to the operation of the Property (the “Contracts”); and



  1.1.5   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (the “Permits”).

The Property is currently encumbered by documents securing a loan in the
original principal amount of Ninety Million Dollars ($90,000,000) (the “Loan”)
made by LaSalle Bank National Association (“Lender”), including, without
limitation, that certain Deed of Trust, Security Agreement and Fixture Filing
dated July 12, 2005 (the “Mortgage”), and that certain Assignment of Leases and
Rents dated July 12, 2005 (the “Assignment of Leases and Rents”). The Mortgage,
the Assignment of Leases and Rents and all other documents evidencing and/or
securing the Loan are hereinafter collectively referred to as the “Loan
Documents”. The Lender’s consent and approval is required for the assumption of
the Loan by Buyer. In connection with such approval, the parties shall
diligently and in good faith attempt to obtain such approval and both parties
will supply the information reasonably requested by Lender with respect to such
approval. Except for the payment of any Loan Assumption Related Fees which
Seller shall be responsible for paying to Lender, Buyer shall, within ten
(10) business days after the Effective Date, deliver a package to Lender
containing information regarding Buyer and Buyer’s proposed acquisition of the
Property and related Loan assumption; provided, however, that Buyer’s failure to
deliver all of the information required by Lender within such ten (10) business
day period shall not constitute a default by Buyer under this Agreement. Seller
acknowledges that Seller shall pay any assumption fees and any and all other
costs, fees or expenses (other than Buyer’s own legal fees) in connection with
attempting to obtain Lender’s approval of the assumption of the Loan and, if the
transaction contemplated by this Agreement is consummated, in connection with
the assumption of the Loan (collectively, the “Loan Assumption Related Fees”).
Buyer and Seller each covenant and agree to use reasonable efforts to process
the Loan assumption request in a timely manner.

2. Purchase Price.

The total Purchase Price of the Property shall be One Hundred Fifty-Six Million
Dollars ($156,000,000) (“Purchase Price”) payable as follows:

2.1 Deposit/Further Payments/Down Payment.



  2.1.1   Concurrent with Opening of Escrow (as hereinafter defined), Buyer
shall deposit into Escrow the amount of $1,000,000 (the “Deposit”), in the form
of a wire transfer payable to Fidelity National Title Insurance Company (“Escrow
Holder” or “Title Company”, as applicable). Escrow Holder shall place the
Deposit into an interest bearing money market account at a bank or other
financial institution reasonably satisfactory to Buyer, and interest

2

thereon shall be credited to Buyer’s account. In the event that Buyer does not
elect to terminate this Agreement during the Inspection Period, Buyer shall
deposit an additional $2,000,000 with Escrow Holder prior to the expiration of
the Inspection Period and the same shall be added to and for all purposes shall
constitute part of the Deposit. If the transaction contemplated by this
Agreement does not so close, the Deposit shall be disbursed in accordance with
the terms of this Agreement.



  2.1.2   Buyer shall be entitled to a credit against the Purchase Price for the
outstanding principal balance due and owing to Lender as of the Close of Escrow.
On or before Close of Escrow, Buyer shall deposit into Escrow the balance of the
Purchase Price, by wire transfer payable to Escrow Holder.

3. Title to Property.

3.1 Title Insurance.

As a condition precedent to Buyer’s obligation to consummate the transaction
contemplated by this Agreement, Title Company must be irrevocably and
unconditionally committed to issuing to Buyer at the Close of Escrow a CLTA
standard coverage owner’s policy in the amount of the Purchase Price (the “Title
Policy”). The Title Policy is to be free and clear of any exceptions or
encumbrances except the Permitted Exceptions (hereafter defined). Seller
acknowledges that Buyer will require that the Title Company issue the Title
Policy in the form of an ALTA extended coverage owner’s policy (1970 Form) and
in connection therewith Seller agrees to execute and deliver to the Title
Company an owner’s affidavit in such form as shall be reasonably required by the
Title Company. If requested by the Title Company, Seller further agrees to
execute and deliver to the Title Company a gap indemnity in the faun customarily
required by the Title Company.

3.2 Procedure for Approval of Title.

During the Inspection Period (hereafter defined) Buyer shall review and approve
the Title Documents (hereinafter defined) and the Survey (hereinafter defined),
as updated by Buyer. If the Title Documents or updated Survey reflect or
disclose any defect, exception or other matter affecting the Property (“Title
Defects”) that is unacceptable to Buyer, then prior to the expiration of the
Inspection Period, Buyer shall provide Seller with written notice of Buyer’s
objections. If Seller agrees in writing to cure any title objections, it shall
be a condition precedent to Buyer’s obligation to acquire the Property that
Seller cures such title objections prior to the Close of Escrow. Unless Seller
provides written notice to Buyer no later than three (3) business days prior to
the expiration of the Inspection Period that Seller is unable to cure Buyer’s
title objections, Seller shall be deemed to have elected not to cure or remove
Buyer’s title objections. In the event that


3

Seller is unwilling or unable to cure or remove Buyer’s title objections, Buyer
shall be entitled, as Buyer’s sole and exclusive remedies, either to (i)
terminate this Agreement and obtain a refund of the Deposit by providing written
notice of termination to Seller before the end of the Inspection Period or
(ii) waive the objections and close this transaction as otherwise contemplated
herein. If Seller agrees to cure a title objection and fails to do so prior to
the Close of Escrow, Seller shall be in default under this Agreement. If Buyer
shall fail to terminate this Agreement during the Inspection Period, all matters
shown on the updated Survey or described in the Title Report, except for
monetary liens for indebtedness of the Seller and any matters the Seller has
agreed to cure in writing, shall be deemed “Permitted Exceptions.”
Notwithstanding the foregoing, the Loan Documents shall constitute Permitted
Exceptions.

4. Due Diligence Items.



  4.1   Prior to the Effective Date Seller has delivered to Buyer each of the
following (together with the items described in Paragraph 4.2, collectively, the
“Due Diligence Items”):

4.1.1 The existing survey of the Property, if any (the “Survey”);



  4.1.2   A current preliminary title report or title commitment (the “Title
Report”) for the issuance of policy of title insurance to Buyer from the Escrow
Holder, together with copies of all documents constituting exceptions to the
title as reflected in the Title Report (collectively referred to hereinafter as
the “Title Documents”);



  4.1.3   A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Property, if any, together with copies of the same;



  4.1.4   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two
(2) years prior to the current year and, if available, for the current year;



  4.1.5   A schedule of all current or pending litigation with respect to the
Property or any part, thereof, if any;



  4.1.6   Property operating statements for the most recent two calendar years
and the current year to date; and



  4.1.7   An inventory of all personal property located on the Property, used in
the maintenance of the Property or stored for future use at the Property and an
inventory of all furniture and appliances used in the units, if any.





4



  4.2   Seller shall make the following available for inspection by Buyer during

ordinary business hours at Seller’s management office:



  4.2.1   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Property in the
possession of Seller, if any;



  4.2.2   The tenant files, books and records relating to the ownership and

      operation of the Property; and

 
   
4.2.3
  Any and all other documents reasonably requested by Buyer but

only to the extent the same are in Seller’s possession or control.

5. Inspections.

Buyer, at its sole expense, shall have the right to conduct feasibility,
environmental, engineering and physical studies or other tests (the
“Inspections”) of the Property at any time during the Inspection Period
(hereinafter defined). Buyer, and its duly authorized agents or representatives,
shall be permitted to enter upon the Property at all reasonable times during the
Inspection Period in order to conduct engineering studies, soil tests and any
other inspections and/or tests that Buyer may deem necessary or advisable;
provided, however, that Buyer may not conduct “Phase II” environmental testing
or other subsurface testing without Seller’s prior consent, which may be granted
or withheld in Seller’s absolute discretion. Buyer must arrange all Inspections
of the Property with Seller at least two (2) business days in advance of any
Inspections. In the event that the review and/or Inspection conducted pursuant
to this paragraph shows any fact, matter or condition to exist with respect to
the Property that is unacceptable to Buyer, in Buyer’s sole subjective
discretion, then Buyer shall be entitled, as its sole and exclusive remedy, to
(1) terminate this Agreement and obtain a refund of the Deposit, or (2) waive
the objection, and close the transaction as otherwise contemplated herein. Buyer
agrees to promptly discharge any liens that may be imposed against the Property
as a result of the Inspections and to defend, indemnify and hold Seller harmless
from all, claims, suits, losses, costs, expenses (including without limitation
court costs and attorneys’ fees), liabilities, judgments and damages incurred by
Seller as a result of any Inspections; provided, however, that Buyer shall not
be responsible for any pre-existing conditions identified at the Property or any
matters arising from the acts or omissions of Seller or any of its
representatives or agents.

5.1 Approval.



  5.1.1   Buyer shall have thirty (30) days after the Effective Date
(“Inspection Period”) to approve or disapprove the Inspections. If Buyer shall
fail to notify Seller and Escrow Holder of its disapproval of the Inspections in
writing within the Inspection Period, Buyer shall be deemed to have elected to
consummate the

5

transaction contemplated by this Agreement subject to the provisions of this
Agreement including, without limitation, the satisfaction of all of Buyer’s
conditions precedent to the Close of Escrow. If Buyer shall disapprove the
Inspections within the Inspection Period, this Agreement and the Escrow shall
thereupon be terminated, the Deposit shall be refunded to Buyer, Buyer shall not
be obligated to purchase the Property, Seller shall not be obligated to sell the
Property to Buyer and the parties shall be relieved of any further obligation to
each other with respect to the Property, except as provided in Paragraph 5.



  5.1.2   Notwithstanding anything to the contrary contained herein, Buyer
hereby agrees that, in the event this Agreement is terminated for any reason,
then Buyer shall promptly and at its sole expense return to Seller all Due
Diligence Items which have been delivered by Seller to Buyer in connection with
the Inspections, along with copies of all reports, drawings, plans, studies,
summaries, surveys, maps and other data prepared by third parties relating to
the Property, without any representations or warranties and subject to
restrictions on Buyer’s ability to make any such materials available to Seller
that are imposed in any agreement with a third party consultant preparing any
such reports or materials (“Buyer’s Reports”). Buyer shall cooperate with Seller
at no expense to Buyer in order to obtain a waiver of any such limitations.



  5.1.3   Notwithstanding any contrary provision of this Agreement, Buyer
acknowledges that Seller is not representing or warranting that any of the Due
Diligence Items prepared by third parties are accurate or complete, such as the
Survey, engineering reports and the like. Seller advises Buyer to independently
verify the facts and conclusions set forth therein, provided however, Seller
warrants that it has no knowledge of any material errors or misstatements in
such information regarding the Property. The definition of Seller’s knowledge in
the preceding sentence shall be the definition used at the end of Paragraph 7.1
to define Seller’s knowledge.

6. Escrow.

6.1 Opening.

The purchase and sale of the Property shall be consummated through an escrow
(“Escrow”) to be opened with Escrow Holder within two (2) business days after
the Effective Date. Escrow shall be deemed to be opened as of the date fully
executed copies (or counterparts) of this Agreement are delivered to Escrow
Holder by Buyer and Seller (“Opening of Escrow”). This Agreement shall be
considered as the Escrow instructions between the parties, with such further
instructions as Escrow Holder shall require in order to clarify its duties and

6

responsibilities. If Escrow Holder shall require further Escrow instructions,
Escrow Holder may prepare such instructions on its usual form. Such further
instructions shall be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and such further
instructions, the terms and conditions of this Agreement shall control.

6.2 Close of Escrow.



  6.2.1   Escrow shall close (the “Close of Escrow” or “Closing”) on or before
the date that is the earlier of (a) ten (10) days after the date that Lender
provides written notice of its approval of Buyer’s assumption of the Loan (as
described in Paragraph 9.5), and (b) thirty (30) days after the expiration of
the Inspection Period; provided, however, that if Lender has not previously
denied in writing its approval of the contemplated assumption of the Loan by
Buyer, then either party shall have the right to extend the Close of Escrow for
up to two (2) additional periods of thirty (30) days each. Notwithstanding the
foregoing, a party shall not have the right to elect to exercise one of the
options to extend the Close of Escrow if the exercising party is not working in
good faith to process the Loan assumption.  

     
6.3Buyer Required to Deliver.
 

 
     

 
    Buyer shall deliver to Escrow the following:

 
   
6.3.1
  Concurrently with the Opening of Escrow, the Deposit;



  6.3.2   On or before Close of Escrow, the payment required by Paragraph 2.1.2;
 



  6.3.3   On or before Close of Escrow, such other documents as Title Company
may require from Buyer in order to issue the Title Policy;  



  6.3.4   An original counterpart executed by Buyer of an assignment and
assumption agreement (the “Assignment and Assumption Agreement”) in
substantially the form attached hereto as Exhibit B, whereby Seller assigns and
conveys to Buyer all of Seller’s right, title and interest in and to the Leases
and the Contracts  

6.3.5 The Closing Statement approved by Seller



  6.3.6   An original counterpart executed by Buyer of the documents Lender
requires to be executed and delivered in connection with the assumption of the
Loan (the “Loan Assumption Documents”) by Buyer.  

7

6.4 Seller Required to Deliver.

On or before Close of Escrow, Seller shall deliver to Escrow the following:



  6.4.1   A duly executed and acknowledged grant deed, conveying fee title to
the Property in favor of Buyer in the form attached hereto as Exhibit F (the
“Deed”);  



  6.4.2   An executed certificate of non-foreign status and an executed CA Form
593;  



  6.4.3   A bill of sale of the Personal Property, if any, without warranty, in
favor of Buyer and duly executed by Seller, in substantially the form attached
hereto as Exhibit C;  



  6.4.4   An original counterpart executed by Seller of the Assignment and
Assumption Agreement;  



  6.4.5   Such other documents as Title Company may reasonably require from
Seller in order to issue the Title Policy;  



  6.4.6   A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership and directing that future rent payments be made to
Buyer;  

6.4.7 The Closing Statement approved by Buyer;



  6.4.8   An original counterpart of the Loan Assumption Documents required to
be executed by Seller; and  



  6.4.9   A Guaranty executed by G REIT, INC., a Maryland corporation (“G
REIT”).  

On the Close of Escrow, Seller shall deliver to Buyer at the Property the
following:



  6.4.10   All keys to all buildings and other improvements located on the
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession;  



  6.4.11   All records and files relating to the management or operation of the
Property, including, without limitation, all insurance policies, all security
contracts, all tenant files (including correspondence), property tax bills, and
all calculations used to prepare statements of rental increases under the Leases
and statements of common area charges, insurance, property taxes and other
charges which are paid by tenants of the Project; and  

     
6.5Buyer’s Costs.
 

 
     

 
    Buyer shall pay the following:

 
   
6.5.1
6.5.2
  One-half (1/2) of Escrow Holder’s costs and expenses;
The cost of any update to the Survey obtained by Buyer;



  6.5.3   The ALTA portion of the premium for the Title Policy plus the cost of
all endorsements requested by Buyer; and  



  6.5.4   All other costs customarily borne by purchasers of real property in
Los Angeles County, California;  

6.6 Seller’s Costs.

Seller shall pay the following:



  6.6.1   All of the Escrow Holder’s fees and one-half (1/2) of Escrow Holder’s
costs and expenses;  



  6.6.2   All transfer taxes due in connection with the transaction contemplated
by this Agreement;  



  6.6.3   The CLTA portion of the premium for the Title Policy plus the cost of
all title curative endorsements requested by Seller;  



  6.6.4   All other costs not itemized above which are customarily borne by
sellers of real property in Los Angeles County, California; and  

6.6.5 The Loan Assumption Related Fees.

6.7 Prorations.



  6.7.1   Items to be Prorated. The following shall be prorated between Seller
and Buyer as of the Close of Escrow with the Buyer being deemed the owner of the
Property as of the Close of Escrow:  

(a) Taxes and Assessments. All non-delinquent real property taxes, assessments
and other governmental impositions of any kind or nature, including, without
limitation, any special assessments or similar charges (collectively, “Taxes”),
which relate to the tax year within which the Closing occurs based upon the
actual number of days in the tax year. With respect to any portion of the Taxes
which are payable by any Tenant directly to the authorities, no proration or
adjustment shall be made. The proration for Taxes shall be based upon the most
recently issued tax bill for the Property. If the most recent tax bill is not
for the

8

current tax year then the amount of the prior year’s taxes (increased by two
percent (2%)) shall be used for proration purposes. The parties shall then
reprorate within thirty (30) days of the receipt of the tax bill for the current
tax year. Upon the Close of Escrow and subject to the adjustment provided above,
Buyer shall be responsible for real estate taxes and assessments on the Property
payable from and after the Close of Escrow. In no event shall Seller be charged
with or be responsible for any increase in the taxes or assessments on the
Property resulting from the sale of the Property or from any improvements made
or leases entered into after the Close of Escrow. With respect to all periods
prior to the year of the Close of Escrow for which Seller has paid Taxes, Seller
hereby reserves the right to institute or continue any proceeding or proceedings
for the reduction of the assessed valuation of the Property. Seller shall not
settle any such proceeding without Buyer’s prior written approval. Seller shall
jointly with Buyer control the progress of, and make decisions with respect to,
such proceedings and Seller shall provide Buyer with copies of all
communications with the taxing authorities. All net tax refunds and credits
attributable to any period prior to the Close of Escrow which Seller has paid or
for which Seller has given a credit to Buyer shall belong to and be the property
of Seller, provided, however, that any such refunds and credits that are the
property of Tenants under Leases shall be promptly remitted by Seller directly
to such Tenants or to Buyer for the credit of such Tenants. All net tax refunds
and credits attributable to any period subsequent to the Close of Escrow shall
belong to and be the property of Buyer. Buyer agrees to cooperate with Seller in
connection with the prosecution of any such proceedings and to take all steps,
whether before or after the Close of Escrow, as may be necessary to carry out
the intention of this subparagraph, including the delivery to Seller, upon
demand, of any relevant books and records, including receipted tax bills and
cancelled checks used in payment of such taxes, the execution of any and all
consent or other documents, and the undertaking of any acts necessary for the
collection of such refund by Seller. Buyer agrees that, as a condition to the
transfer of the Property by Buyer, Buyer will cause any transferee to assume the
obligations set forth herein.

(b) Rents. Buyer will receive a credit at Closing for all rents collected by
Seller prior to the Closing that are attributed to the month in which the
Closing occurs. Such rents shall be prorated based upon the period of Buyer’s
ownership and the actual number of days in the month. No credit shall be given
the Seller for accrued and unpaid rent or any other non-current sums due from
Tenants until these sums are paid, and Seller shall retain the right to collect
any such rent provided Seller does not sue to

9

evict any tenants or terminate any Tenant Leases. Buyer shall cooperate with
Seller after Closing to collect any rent under the Tenant Leases which has
accrued as of the Closing; provided, however, Buyer shall not be obligated to
sue any Tenants or exercise any legal remedies under the Tenant Leases or to
incur any expense over and above its own regular collection expenses. All
payments collected from Tenants after Closing whether by Seller or Buyer shall
first be applied to the month in which the Closing occurs, then to any rent due
to Buyer for the period after Closing and finally to any rent due to Seller for
the period prior to Closing.

(c) CAM Charges. To the extent that Tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
for the CAM Lease Year in which Closing occurs, which portion shall be equal to
the actual CAM Charges incurred during the party’s respective periods of
ownership of the Property during the CAM Lease Year. As used herein, the term
“CAM Lease Year” means the twelve (12) month period as to which annual CAM
Charges are owed under each Lease. Five (5) days prior to Closing the Seller
shall submit to Buyer an itemization of its actual CAM Charges operating
expenses through such date and the amount of CAM Charges received by the Seller
as of such date, together with an estimate of CAM Charges operating expenses to
be incurred through, but not including, the Close of Escrow, but only to the
extent such estimate is included in Operating Expenses as described in
subparagraph (d) of this Paragraph 6.7.1. In the event that the Seller has
received prior to Closing CAM Charges payments in excess of its actual CAM
Charges operating expenses, the Buyer shall be entitled to receive a credit at
Closing for the excess. In the event that the Seller has received CAM Charges
payments less than its actual CAM Charges operating expenses, to the extent that
the Leases provide for a “true up” at the end of the CAM Lease Year, the Seller
shall be entitled to receive any deficit but only after the Buyer has received
any true up payment from the Tenant. Upon receipt by either party of any CAM
Charge true up payment from a Tenant, the party receiving the same shall provide
to the other party its allocable share of the “true up” payment within ten
(10) days of the receipt thereof.

(d) Operating Expenses. All operating expenses (including all charges under the
service contracts and agreements assumed by Buyer) shall be prorated, and as to
each service

10

provider, operating expenses payable or paid to such service provider in respect
to the billing period of such service provider in which the Close of Escrow
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Close
of Escrow and the number of days in the Current Billing Period from and after
the Close of Escrow, and assuming that all charges are incurred uniformly during
the Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Close of Escrow, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.

(e) Security Deposits; Prepaid Rents. Buyer shall receive a credit at Closing
for all prepaid rents and other tenant charges and security deposits (including
any portion thereof which may be designated as prepaid rent) under Tenant
Leases. Buyer shall assume full responsibility for all security deposits to be
refunded to the Tenants under the Tenant Leases (but only to the extent the same
were credited to Buyer at Closing and are required to be refunded by the terms
of such Tenant Leases). In the event that any security deposits are in the form
of letters of credit or other financial instruments (the “Non-Cash Security
Deposits”), Seller will, at Seller’s sole cost and expense, at Closing cause
Buyer to be named as beneficiary under the Non-Cash Security Deposits and, in
the event that the Buyer cannot be named the beneficiary under the Non-Cash
Security Deposits as of the Close of Escrow, Seller shall deliver to Buyer at
Close of Escrow all of such Non-Cash Security Deposits, together with the
appropriate transfer forms duly executed as required to transfer the same to
Buyer along with any fees required to effectuate the transfer. Seller shall be
required to notify Buyer in writing prior to expiration of the Inspection Period
if any security deposits have been applied by Seller and Seller shall have no
right to apply any security deposits following the expiration of the Inspection
Period.

(f) Leasing Costs. Seller shall receive a credit at the Closing for all leasing
costs, including tenant improvement costs and allowances, and its pro-rata
leasing commissions, previously paid by Seller in connection with any Lease or
modification to an existing Tenant Lease which was entered into after the
Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the tenant improvement
costs. The Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Close of Escrow and which has as its denominator the number of months in the
base

11

term of the Lease. Seller shall pay for all tenant improvement allowances and
leasing commissions with respect to the premises for which Leases have been
executed as of the Effective Date, to the extent that such improvement
allowances and leasing commissions are unpaid as of the Close of Escrow. Buyer
shall receive a credit at Closing for the amount and extent that Seller has not
paid any outstanding tenant improvement cost and allowances or leasing
commissions due in connection with the Leases in effect as of the Effective
Date.

(g) Percentage Rent. Any percentage rents due or paid under any of the Leases
(“Percentage Rent”) shall be prorated between Buyer and Seller outside of
Closing as of the Close of Escrow on a Lease-by-Lease basis, as follows;
(a) Seller shall be entitled to receive the portion of the Percentage Rent under
each Lease for the Lease Year in which Closing occurs, which portion shall be
the ratio of the number of days of said Lease Year in which Seller was Landlord
under the Lease to the total number of days in the Lease Year, and (b) Buyer
shall receive the balance of Percentage Rent paid under each Lease for the Lease
Year. As

used herein, the “Lease Year” means the twelve (12) month

period as to which annual Percentage Rent is owed under each Lease. Upon receipt
by either Buyer or Seller of any gross sales reports (“Gross Sales Reports”) and
any full or partial payment of Percentage Rent from any tenant of the Property,
the party receiving the same shall provide to the other party a copy of the
Gross Sales Report and a check for the other party’s prorata share of the
Percentage Rent within five (5) days of the receipt thereof. In the event that
the Tenant only remits a partial payment, then the amount to be remitted to the
other party shall be its prorata share of the partial payment. Nothing contained
herein shall be deemed or construed to require either Buyer or Seller to pay to
the other party its prorata share of the Percentage Rent prior to receiving the
Percentage Rent from the Tenant, and the acceptance or negotiation of any check
for Percentage Rent by either party shall not be deemed a waiver of that party’s
right to contest the accuracy or amount of the Percentage Rent paid by the
Tenant.



6.7.2   Calculation; Reproration. Seller shall prepare and deliver to Buyer no
later than five (5) days prior to the Close of Escrow an estimated closing
statement which shall set forth the costs payable under subsection (d) and the
prorations and credits provided for in this section and subsection (e) and
elsewhere in this Agreement. The estimated closing statement shall contain
detailed supporting schedules and any other documentation reasonably required by
Buyer for items which are being prorated. Any item which cannot be finally
prorated because of the unavailability of information

12

shall be tentatively prorated on the basis of the best data then available and
adjusted when the information is available in accordance with this subparagraph.
Buyer shall notify Seller within two (2) days after its receipt of such
estimated closing statement of any items which Buyer disputes, and the parties
shall attempt in good faith to reconcile any differences not later than one
(1) day before the Close of Escrow. The estimated closing statement as adjusted
as aforesaid and approved in writing by the parties (which shall not be withheld
if prepared in accordance with this Agreement) shall be referred to herein as
the “Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within ninety (90) days after the
Close of Escrow (except with respect to CAM Charges and Taxes, in which case
such adjustment shall be made within thirty (30) days after the information
necessary to perform such adjustment is available), and if a party fails to
request an adjustment to the Closing Statement by a written notice delivered to
the other party within the applicable period set forth above (such notice to
specify in reasonable detail the items within the Closing Statement that such
party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such party.



6.7.3   Items Not Prorated. Seller and Buyer agree that (a) on the Close of
Escrow, other than the Loan, the Property will not be subject to any financing
arranged by Seller; (b) none of the insurance policies relating to the Property
will be assigned to Buyer and Buyer shall be responsible for arranging for its
own insurance as of the Close of Escrow; and (c) utilities, including telephone,
electricity, water and gas, shall be read on the Close of Escrow and Buyer shall
be responsible for all the necessary actions needed to arrange for utilities to
be transferred to the name of Buyer on the Close of Escrow, including the
posting of any required deposits and Seller shall be entitled to recover and
retain from the providers of such utilities any refunds or overpayments to the
extent applicable to the period prior to the Close of Escrow, and any utility
deposits which it or its predecessors may have posted. Accordingly, there will
be no prorations for insurance or utilities. In the event a meter reading is
unavailable for any particular utility, such utility shall be prorated in the
manner provided in subparagraph (1)(e) above.

Interest and any required principal payments due in the month of Closing on the
Loan shall be ratably prorated. Seller shall receive

13

a credit in the amount of any impounds or deposits with Lender if the same are
assigned to Buyer at Closing.



  6.7.4   Indemnification. Buyer and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim in any way arising
from the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Paragraph. The provisions of this
Paragraph 6.7.4 shall survive the Close of Escrow for twelve (12) months.

6.7.5 Survival. This Paragraph shall survive the Close of Escrow.

6.8 Determination of Dates of Performance.

Promptly after delivery to Buyer of the Title Report, Escrow Holder shall
prepare and deliver to Buyer and Seller a schedule which shall state each of the
following dates:

6.8.1 The date of Opening of Escrow pursuant to Paragraph 6.1;

6.8.2 The date of receipt of the Title Report by Buyer;



  6.8.3   The date by which title must be approved by Buyer pursuant to
Paragraph 3.2;



  6.8.4   The date by which the Inspections must be approved by Buyer pursuant
to Paragraph 5.1.1;



  6.8.5   The date by which the amounts described in Paragraph 2 must be
deposited by Buyer, for which determination Escrow Holder shall assume
satisfaction of the condition expressed in Paragraph 2 on the last date stated
for its satisfaction; and

6.8.6 The date of Close of Escrow pursuant to Paragraph 6.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.

7. Representations, Warranties, and Covenants.



  7.1   Representations of Seller. Seller hereby represents and warrants as of
the date hereof and as of Closing to Buyer as follows:



  7.1.1   Seller is a limited partnership duly formed and validly existing under
the laws of the State of California. Subject to receipt of the

14

approval of the board of directors of G REIT, Inc., described in Paragraph 25 of
this Agreement, Seller has full power and authority to enter into this
Agreement, to perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.



  7.1.2   Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”)  



  7.1.3   All of the Leases (including the amount of any security deposit being
maintained by Seller with respect to’ each Lease) relating to the Property are
described on Exhibit G attached hereto and Seller has not entered into any
modification or amendment of any Lease except as set forth on Exhibit G attached
hereto. For those Leases for which Buyer receives an acceptable estoppel
certificate from the applicable tenant prior to Closing, the representation and
warranty made in the preceding sentence shall be deemed to have been made to the
knowledge of Seller. Except as disclosed on Exhibit H, no default by any Tenant
exists under any of the Leases and, to Seller’s knowledge, no default by Seller
exists or is claimed to exist under any Lease. There are no written or oral
leases or tenancies or other occupancy arrangements of any kind or nature
whatsoever affecting the Property other than the Leases.  



  7.1.4   To Seller’s knowledge, Seller has received no written notice from any
governmental authority of any violation of applicable laws, ordinances or
regulations related to the Property or the occupancy thereof which have not been
heretofore corrected.  



  7.1.5   Except as disclosed on Exhibit H, to Seller’s knowledge, there are no
claims, causes of action, lawsuits or legal proceedings pending or threatened,
against Seller regarding the ownership, use or possession of the Property,
including without limitation condemnation or similar proceedings.  



  7.1.6   To Seller’s knowledge, there are no contracts or agreements which will
survive Closing and be binding upon Buyer or the Property except for the Leases,
the Contracts, the Permitted Exceptions and as disclosed on Exhibit H. To
Seller’s knowledge, no defaults exist under any of such contracts or agreements.
 





15



  7.1.7   To Seller’s knowledge, Seller has not received any written notice
alleging that the Property is in violation of any applicable Environmental Laws
or contains any Hazardous Materials. Except for normal amounts of cleaning and
copying-related materials in the ordinary course of business, neither Seller
nor, to Seller’s knowledge, any other party has used or stored Hazardous
Materials at the Property. “Hazardous Materials” shall mean any asbestos,
flammable substances, explosives, radioactive materials, mold, PCB laden oil,
hazardous waste, pollutants, contaminates, toxic substances, pollution or
related materials specified as such in, or regulated under any federal, state or
local laws, ordinances, rules, regulations or policies governing use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of such materials (collectively, “Environmental Laws”), including,
without limitation to Section 9601 of Title 42 of the United States Code.  



  7.1.8   Neither Seller nor any holder of an interest in Seller is a “party in
interest” to any employee benefit plans, and the Property is not an asset of an
employee benefit plan covered under Part 4 of Title 1 of the Employee Retirement
Income Security Act of 1974, as amended (ERISA), or as defined in Section 49,
75(e)(1) of the Internal Revenue Code of 1986, as amended. For purposes of the
foregoing, the term “party in interest” shall have the meaning assigned to such
term in Section 3(14) of ERISA.  



  7.1.9   As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including Executive Order No. 13224 and Title 3 of the USA Patriot Act. As used
herein “Executive Order No. 13224” is defined as Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001, and relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, or Support
Terrorism.” “Prohibited Person” is defined as (i) a person or entity that is
listed in the Annex to Executive Order 13224; (ii) a person or entity with whom
Seller or Buyer is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; or (iii) a person or entity that is named
as a “specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement
website or other official publication of such list. “USA Patriot Act” is defined
as the “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56).
Seller hereby represents and warrants that Seller is not:  

16

(i) in violation of any Anti-Terrorism Law;

(ii) conducting any business or engaging in any transaction or dealing with any
Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;

(iii) dealing in, or otherwise engaging in any transaction relating to, any
property or interest in property blocked pursuant to Executive Order No. 13224;

(iv) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in any Anti-Terrorism Law; or

(v) a Prohibited Person, nor are any of its partners, members, managers,
officers or directors a Prohibited Person.



  7.1.10   Seller is not a person or entity described by Section 1 of the
Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 24, 2001), and does not engage in any dealings or
transactions, and is not otherwise associated, with any such persons or entities
or any forbidden entity. A “forbidden entity” is defined as (i) the governments
of Cuba, Iran, North Korea, Myanmar, Syria and Sudan (each, a “Prohibited
Country”) and any of their agencies, including but not limited to political
units and subdivisions (each, a “Prohibited Government”); (ii) any company that
(1) is wholly or partially managed or controlled by a Prohibited Government,
(2) is established, organized under, or whose principal place of business is in
any Prohibited Country, (3) has failed to submit an affidavit following request
therefor averring that it does not own or control any property or asset in and
has not and does not transact business with any Prohibited Country; and
(iii) any publicly traded company identified by an independent researcher
specializing in global security as (1) owning or controlling property or assets
or having employees or facilities located in, (2) providing goods or services to
or obtaining goods or services from, (3) having distribution agreements with,
issuing credits or loans to or purchasing bonds or commercial paper issued by,
or (4) investing in any Prohibited Country or any company domiciled in any
Prohibited Country. For purposes of this section, a “company” is any entity
whether publicly traded or privately owned capable of affecting commerce,
including but not limited to, a government, government agency, natural person,
legal person, sole proprietorship, partnership, firm, corporation, subsidiary,
affiliate,  

17

franchisor, franchisee, joint venture, trade association, financial institution,
utility, public franchise, provider of financial services, trust, or enterprise
and any association thereof.

As used in this Agreement, the phrase “to Seller’s knowledge” or words of
similar import shall mean the actual knowledge, without investigation, of Robert
Munson who Seller represents and warrants is the individual at Seller and G
REIT, Inc., most knowledgeable about the Property and the matters that are the
subject of the representations and warranties set forth above. Seller shall not
be in default under this Agreement if any of the representations and warranties
set forth above first become untrue or incorrect after the Effective Date
through no act or omission on the part of Seller and Buyer shall nonetheless be
required to consummate the transaction contemplated by this Agreement unless the
change to Seller’s representations or warranties has an impact of at least Five
Hundred Thousand Dollars ($500,000) (“Material Adverse Change”) on the purchase
price of the Property, as determined, if the parties are unable to agree, by a
mutually acceptable third party appraiser. If a Material Adverse Change occurs,
Buyer shall have the right, as its sole remedy, to either (i) terminate this
Agreement in which the case the Deposit shall be returned to Buyer or
(ii) consummate the transaction as contemplated under this Agreement without any
reduction in the Purchase Price.

7.2 Covenants of Seller. Seller hereby covenants as follows:



  7.2.1   Seller shall maintain and repair the Property between the Effective
Date and the Closing so as to cause the same to be delivered to Buyer in
substantially the same condition existing as of the end of the Inspection
Period, ordinary wear and tear excepted. In the event of a casualty, the
provisions of Paragraph 10 shall apply.



  7.2.2   At all times from the date hereof through the date of closing, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property, and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the date hereof;



  7.2.3   From the date of execution of this Agreement through the date of
closing, Seller will not enter into any new lease with respect to the Property,
without Buyer’s prior written consent, which shall not be unreasonably withheld
during the Inspection Period but may thereafter be withheld in Buyer’s sole
discretion. Exercise of a renewal option shall not be considered a new lease.
Any brokerage commission payable with respect to a new lease shall be prorated
between Buyer and Seller in accordance with their respective periods of
ownership as it bears to the primary term of the new lease. Further, Seller will
not consent to any assignment of a Lease or sublease or modify any existing
Lease covering space in the Property without first obtaining the written consent
of Buyer which shall not be unreasonably withheld during the Inspection Period

18

but may thereafter be withheld in Buyer’s sole discretion. Buyer shall have five
(5) business days in which to approve or disapprove of any new lease for which
it has a right to consent. Failure to respond in writing within said time period
shall be deemed to be consent;



  7.2.4   From the date of execution of this Agreement through the date of
closing, Seller shall not sell, assign, or convey any right, title or interest
whatsoever in or to the Property, or create or permit to attach any lien,
security interest, easement, encumbrance, charge, or condition affecting the
Property (other than the Permitted Exceptions) without promptly discharging the
same prior to closing;  



  7.2.5   Seller shall not, without Buyer’s written approval, (a) amend or waive
any right under any service contract, or (b) enter into any agreement of any
type affecting the Property that would survive the Closing Date;  



  7.2.6   Seller shall fully and timely comply with all obligations to be
performed by it under the Leases, the Contracts, and all permits, licenses,
approvals and laws, regulations and orders applicable to the Property.  



  7.3   Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any leases and contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show,
the present and future zoning ordinance, ordinances, resolutions. Except as
expressly provided for in this Agreement, Buyer shall not be entitled to and
shall not rely upon, Seller or Seller’s agents with regard to, and Seller will
not make any representation or warranty with respect to: (i) the quality,
nature, adequacy or physical condition of the Property including, but not
limited to, the structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities, or the electrical, mechanical, HVAC, plumbing,
sewage or utility systems, facilities, or appliances at the Property, if any;
(ii) the quality, nature, adequacy or physical condition of soils or the
existence of ground water at the Property; (iii) the existence, quality, nature,
adequacy or physical condition of any utilities serving the Property; (iv) the
development potential of the Property, its habitability, merchantability, or the
fitness, suitability, or adequacy of the Property for  

19

any particular purpose; (v) the zoning or other legal status of the Property;
(vi) the Property or its operations’ compliance with any applicable codes, laws,
regulations, statutes, ordinances, covenants, conditions or restrictions of any
governmental or quasi-governmental entity or of any other person or entity;
(vii) the quality of any labor or materials relating in any way to the Property;
or (viii) the condition of title to the Property or the nature, status and
extent of any right-of-way, lease, right of redemption, possession, lien,
encumbrance, license, reservation, covenant, condition, restriction, or any
other matter affecting the Property except as expressly set forth in this
Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE GRANT DEED,
SELLER HAS NOT, DOES NOT, AND WILL NOT MAKE ANY WARRANTIES OR REPRESENTATIONS
WITH RESPECT TO THE PROPERTY AND SELLER SPECIFICALLY DISCLAIMS ANY OTHER IMPLIED
WARRANTIES OR WARRANTIES ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY
LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OR USE. FURTHERMORE, EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT, SELLER HAS NOT, DOES NOT, AND WILL NOT MAKE ANY REPRESENTATION
OR WARRANTY WITH REGARD TO COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION, OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS
INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING, GENERATING,
TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE OR SUBSTANCE INCLUDING,
WITHOUT LIMITATION, ASBESTOS, PCB AND RADON. BUYER ACKNOWLEDGES THAT BUYER IS A
SOPHISTICATED BUYER FAMILIAR WITH THIS TYPE OF PROPERTY AND THAT, SUBJECT ONLY
TO THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT AND CLOSING DOCUMENTS,
BUYER WILL BE ACQUIRING THE PROPERTY “AS IS AND WHERE IS, WITH ALL FAULTS,” IN
ITS PRESENT STATE AND CONDITION, SUBJECT ONLY TO NORMAL WEAR AND TEAR AND BUYER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS AND CONDITIONS MAY NOT HAVE BEEN
REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS. BUYER SHALL ALSO ACKNOWLEDGE
AND AGREE THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY
THIRD PARTY. THE TERMS AND CONDITIONS OF THIS PARAGRAPH SHALL SURVIVE THE
CLOSING, AND NOT MERGE WITH THE PROVISIONS OF ANY

20

CLOSING DOCUMENTS. SELLER SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY ORAL
OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON,
UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO IN THIS AGREEMENT.
EXCEPT WITH REGARD TO THE OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE REPRESENTATIONS AND WARRANTIES IN THIS PARAGRAPH 7, BUYER HEREBY RELEASES
SELLER AND ITS AGENTS, REPRESENTATIVES AND EMPLOYEES FROM ANY AND ALL LIABILITY
RELATING TO THE CONDITION OF THE PROPERTY BEFORE OR AFTER THE CLOSE OF ESCROW
AND ANY OTHER MATTER RELATING TO THE PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE
TIME OF THE CLOSE OF ESCROW.

7.4 If Buyer elects to consummate the purchase and sale of the Property with the
actual knowledge of a breach of a representation and warranty by Seller under
this Agreement, Buyer shall have no right after the Close of Escrow to bring a
claim against Seller for the breach of that representation and warranty.

7.5 The provisions of Paragraph 7 shall survive the Close of Escrow.



    8. Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as follows:



  8.1.1   Buyer is a limited liability company duly organized and validly
existing under the laws of the State of Delaware. Buyer has full power and
authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby. This Agreement is a legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.



    9. Conditions Precedent to Closing.

A. Buyer’s Conditions Precedent to Closing.

The obligations of Buyer pursuant to this Agreement shall, at the option of
Buyer, be subject to the following conditions precedent:



  9.1   Subject to the provisions of the last paragraph of Paragraph 7.1 of this
Agreement, all of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and as of Closing. Seller shall not have on or prior

21

to Closing, failed to meet, comply with or perform in any material respect any
conditions or agreements on Seller’s part as required by the terms of this
Agreement.



  9.2   Title Company shall be irrevocably and unconditionally committed to
issuing the Title Policy, and there shall not exist any exception, encumbrance
or title defect affecting the Property except for the Permitted Exceptions or
matters to be satisfied at Closing.  



  9.3   The management agreement and leasing agreement affecting the Property
shall be terminated by Seller and any and all termination fees incurred as a
result thereof shall be the sole obligation of Seller.  



  9.4   Seller shall have obtained and delivered to Buyer estoppel certificates
certified to Buyer, from tenants representing eighty percent (80%) of the square
feet which are leased by tenants as of the Effective Date and including all full
floor tenants. Each estoppel certificate shall be substantially in the form
attached hereto as Exhibit D (or, with respect to any tenant, such other form as
may be provided for in such tenant’s Lease and with respect to any federal
government tenant on the form customarily provided by such federal government
tenant. In addition, Seller shall have obtained and delivered to Buyer estoppel
certificates, in form and content reasonably acceptable to Buyer from all of the
parties to the Reciprocal Easement Agreement; provided, however, that (i) such
estoppel certificates shall not be sent out for execution prior the date which
is sixty (60) days after the Effective Date, and (ii) if HEI Long Beach LLC
delivers an executed estoppel certificate in favor of Buyer which is in form and
content identical to the estoppel which it executed on July 14, 2005, Buyer
shall accept the same. Estoppel certificates shall be deemed to satisfy this
condition precedent unless Buyer shall notify Seller within three (3) business
days of receipt of a copy of the executed estoppel certificate of its
disapproval and the basis of such disapproval, if disapproved. Buyer shall only
have the right to disapprove an estoppel certificate if the estoppel certificate
discloses a matter which is not acceptable to Buyer in the exercise of its
reasonable discretion. If Buyer disapproves of an estoppel certificate for
reasons permitted under the terms of this Paragraph 9.4, such estoppel
certificate shall not be counted for purposes of satisfying the condition
precedent described in the first sentence of this Paragraph 9.4. Seller agrees
not deliver the estoppel certificates to any of the tenants prior the date which
is sixty (60) days after the Effective Date.  



  9.5   Lender shall have consented in writing to the assumption of the Loan by
Buyer and Lender shall have agreed to make all of Buyer’s requested changes to
the Loan Documents and Assumption Documents. Buyer shall notify Seller in
writing during the Inspection Period of the changes which Buyer desires be made
to the Loan Documents. Seller shall have the right  

22

to terminate this Agreement (in which case the Deposit shall be returned to
Buyer) if Seller has a reasonable basis for concluding that Lender will not
agree to make Buyer’s requested changes to the Loan Documents. If Seller fails
to deliver written notice to Buyer of the exercise of its right to terminate
this Agreement within three (3) business days after receipt of a copy of Buyer’s
requested changes, Seller shall be deemed to have waived its right to terminate
this Agreement pursuant to the provisions of the preceding sentence. Buyer shall
provide its requested changes to the Assumption Documents with five (5) business
days after Buyer’s receipt of the same; provided, however, that Buyer shall not
object to those provisions in the Assumption Documents which are substantially
consistent with those set forth in Exhibit E attached hereto. Buyer further
agrees to not unreasonably withhold its consent to the Assumption Documents.

Notwithstanding anything to the contrary contained in this Agreement, under no
circumstances shall Seller be required to reimburse Buyer for any of Buyer’s
out-of-pocket due diligence costs if this Agreement terminates because Buyer’s
requested changes to the Loan Documents and/or Assumption Documents are not
approved.

If any such condition is not fully satisfied by closing, Buyer shall so notify
Seller and may terminate this Agreement by written notice to Seller whereupon
this Agreement shall be canceled, the Deposit shall be paid to Buyer and,
thereafter, neither Seller nor Buyer shall have any continuing obligations
hereunder. If Buyer notifies Seller of a failure to satisfy the conditions
precedent set forth in this paragraph, Seller may, within five (5) days of
receipt of Buyer’s notice agree to satisfy the condition by written notice to
Buyer, and Buyer shall thereupon be obligated to close the transaction provided
Seller so satisfies such condition. If Seller fails to agree to cure or fails to
cure such condition by the Closing Date, this Agreement shall be canceled and
the Deposit shall be returned to Buyer and neither party shall have any further
liability hereunder. In no event shall Buyer be required to accept a Seller
estoppel certificate in lieu of an estoppel certificate from any tenant or any
party to the Reciprocal Easement Agreement.

B. Seller’s Condition Precedent to Closing.

The obligations of Seller to consummate the transaction contemplated by this
Agreement is subject to the condition precedent that Lender shall have consented
to the assumption of the Loan by Buyer and Lender shall be willing to release
any existing guarantor(s) of the Loan from obligations under the Loan Documents
for matters first arising from and after the Close of Escrow.

10. Damage or Destruction Prior to Close of Escrow.

In the event that the Property should be damaged by any casualty prior to the
Close of Escrow, then if the cost of repairing such damage, as estimated by an
architect or contractor retained pursuant to the mutual agreement of the
parties, is:





23



  10.1   Less than Two Hundred Fifty Thousand Dollars ($250,000), the Close of
Escrow shall proceed as scheduled.

or if said cost is:



  10.2   Greater than Two Hundred Fifty Thousand Dollars ($250,000), then Buyer
may elect to terminate this Agreement, in which case the Deposit shall be
returned to Buyer and neither party shall have any further obligation to the
other except for Buyer’s indemnification obligations under Paragraph 5.

Notwithstanding anything to the contrary contained in Paragraph 10.1 or 10.2, if
the transaction is consummated, Buyer shall receive a credit at Closing for any
applicable insurance deductible and any insurance proceeds shall be distributed
to Buyer to the extent not expended by Seller for restoration expenditures
approved by Buyer. In the event that the casualty is uninsured, Buyer shall
receive a credit for the uninsured portion of such casualty up to a maximum of
Two Hundred Fifty Thousand Dollars ($250,000) and if the uninsured portion of
such casualty exceeds such amount, Buyer shall have the right to terminate this
Agreement, in which case the Deposit shall be returned to Buyer and neither
party shall have any further obligation to the other except for Buyer’s
indemnification obligations under Paragraph 5.

11. Eminent Domain.

If, before the Close of Escrow, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the
Property which, as reasonably determined by Buyer, would render the Property
unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer shall have
the right, by giving notice to Seller within thirty (30) days after Seller gives
notice of the commencement of such proceedings to Buyer, to terminate this
Agreement, in which event this Agreement shall terminate, the Deposit shall be
returned to Buyer and neither party shall have any further obligation to the
other except for Buyer’s indemnification under Paragraph 5. If, before the Close
of Escrow, proceedings are commenced for the taking by exercise of the power of
eminent domain of less than such a material part of the Property, or if Buyer
has the right to terminate this Agreement pursuant to the preceding sentence but
Buyer does not exercise such right, then this Agreement shall remain in full
force and effect and, at the Close of Escrow, the condemnation award (or, if not
therefore received, the right to receive such portion of the award) payable on
account of the taking shall be transferred in the same manner as title to the
Property is conveyed. Seller shall give notice to Buyer within three
(3) business days after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Property.





24



  12.1   All notices, demands, or other communications of any type given by any
party hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Paragraph. All notices shall be in
writing and delivered to the person to whom the notice is directed, either in
person, by United States Mail, as a registered or certified item, return receipt
requested by facsimile or by Federal Express. Notices delivered by mail shall be
deemed given when received. Notices by facsimile shall be deemed given on the
day of transmission as evidenced by a transmission report generated by the
sender’s fax machine. Notice by Federal Express shall be deemed given on the day
of receipt. Notices shall be given to the following addresses:  

Seller:

Theresa Hutton
Triple Net Properties, LLC
1551 N. Tustin Ave. #200
Santa Ana, CA 92705
(714) 667-8252 (714) 667-6860 fax

And to:

Scott Peters
Triple Net Properties, LLC 1551 N. Tustin Ave. #200 Santa Ana, CA 92705
(714) 667-8252
(714) 667-6860 fax

With Required Copy to:

Joseph J. McQuade, Esq.
Hirschler Fleischer

The Federal Reserve Bank Building, 16th Floor
701 East Byrd Street
Richmond, VA 23219
(804) 771-9502
(804) 644-0957 fax

Buyer:

Rodney Chu

UBS Realty Investors LLC 455 Market Street, Suite 1540 San Francisco, CA 94105
(415) 538-4888

(415) 538 8141 fax

25

     
With Required Copies to:
  General Counsel
c/o UBS Realty Investors LLC 242 Trumbull
Street Hartford, CT 06103-1212 (860)
616-9158
(860) 616-9004 fax
 
 


Brian Aronson, Esq.
Holland & Knight LLP
633 West Fifth Street, 21st Floor Los Angeles, CA 90071
(213) 896-2568
(213) 896-2450 fax

         
 
  Escrow Holder:


--------------------------------------------------------------------------------

  Natalie Vona
Fidelity National Title
Insurance Company 17911 Von
Karman Avenue, Suite 275
Irvine, CA 92614
(949) 224-4723
(949) 224-4754 fax
 
       
13.
Remedies.
 

 


 
 
 




  13.1   Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days, during which period
Seller may cure the default, Buyer may, as it sole options elect to either
(a) declare this Agreement terminated in which case the Deposit shall be
returned to Buyer and Seller shall be required to reimburse Buyer for all of its
third party out-of-pocket costs and expenses in connection with the transaction
contemplated by this Agreement up to a maximum of One Hundred Fifty Thousand
Dollars ($150,000); or (b) treat this Agreement as being in full force and
effect and bring an action against Seller for specific performance.



  13.2   Defaults by Buyer. If, following the expiration of the Inspection
Period and the satisfaction of all of Buyer’s conditions to Closing and provided
Seller is not in default under this Agreement, there is any material default by
Buyer under this Agreement, following notice to Buyer and seven (7) days, during
which period Buyer may cure the default, then Seller may, as its sole remedy,
declare this Agreement terminated, in which case the Deposit shall be paid to
Seller as liquidated damages and as Seller’s sole and exclusive remedy and each
party shall thereupon be relieved of all further obligations and liabilities,
except any which survive termination. Notwithstanding the foregoing, in no event
shall the Close of Escrow be delayed in order to provide Buyer with the cure
period provided for in this Paragraph 13.2. In the event this Agreement is
terminated due to the

26

default of Buyer hereunder, Buyer shall deliver to Seller, at no cost to Seller,
the Due Diligence Items and all of Buyer’s Reports.

14. Assignment.

Buyer may assign its rights under this Agreement to an affiliated entity, an
entity with the same member or manager as the member or manager of Buyer, or an
entity in which Buyer or its member has a significant interest.

15. Interpretation and Applicable Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the state in which the Property is located (the “State”). Where required for
proper interpretation, words in the singular shall include the plural; the
masculine gender shall include the neuter and the feminine, and vice versa. The
terms “successors and assigns” shall include the heirs, administrators,
executors, successors, and assigns, as applicable, of any party hereto.

16. Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.

17. Attorney’s Fees.

In the event it becomes necessary for either party to file a suit or arbitration
to enforce this Agreement or any provisions contained herein, the prevailing
party shall be entitled to recover, in addition to all other remedies or
damages, reasonable attorneys’ fees and costs of court incurred in such suit or
arbitration.

18. Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor affect or be effective to
interpret, change, or restrict the provisions of this Agreement. The obligations
of the parties hereunder and all other provisions of this Agreement shall
survive the closing or earlier termination of this Agreement, except as
expressly limited herein.

19. Multiple Originals only; Counterparts.

Numerous agreements may be executed by the parties hereto. Each such executed
copy shall have the full force and effect of an original executed instrument.
This Agreement


27

may be executed in any number of counterparts, all of which when taken together
shall constitute the entire agreement of the parties.

20. Acceptance.

Time is of the essence of this Agreement. The date of execution of this
Agreement by Seller shall be the date of execution of this Agreement. If the
final date of any period falls upon a Saturday, Sunday, or legal holiday under
Federal law, the laws of the State or the laws of the State of California, then
in such event the expiration date of such period shall be extended to the next
day which is not a Saturday, Sunday, or legal holiday under Federal law, the
laws of the State or the State of California.

21. Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contracted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby, except that Seller
has contracted with Jones Lang LaSalle and Triple Net Properties Realty, Inc.,
as its brokers and will pay any commission due to said brokers. Each party
hereby indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party in this paragraph.

22. 1031 Exchange.

Buyer acknowledges that Seller may be selling the Property as part of a
multi-property transaction attempting to qualify as a tax-free exchange
(“Seller’s 1031 Exchange”) under Section 1031 of the Internal Revenue Code.
Buyer shall have the right to review and approve (with such approval not to be
unreasonably withheld) all documents it is requested to execute in connection
with the Seller’s 1031 Exchange. Seller shall pay for the additional costs and
expenses incurred by Buyer specifically in connection with accommodating
Seller’s 1031 Exchange and Seller shall not be relieved of any of its
obligations under this Agreement by reason of Seller’s 1031 Exchange. The
Closing shall not be delayed or affected by reason of the Seller’s 1031 Exchange
and Buyer shall not be required to acquire or hold title to any real property
other than the Property for purposes of consummating the Seller’s 1031 Exchange.
Buyer shall have the right to review and approve (with such approval not to be
unreasonably withheld) all documents it is requested to execute in connection
with the Seller’s 1031 Exchange. Seller agrees to indemnify, defend, and hold
Buyer harmless from and against any claims, costs, damages, expenses (including,
but not limited to, attorney’s fees and costs), liabilities and losses incurred
by, claimed against or suffered by Buyer arising in connection with Seller’s
1031 Exchange. The foregoing indemnity shall survive the Closing or any
termination of this Agreement. Seller’s failure to effectuate Seller’s 1031
Exchange shall not relieve Seller from its obligations to consummate the
purchase and sale transaction


28

contemplated by this Agreement and the consummation of Seller’s 1031 Exchange
shall not be a condition precedent to Seller’s obligations under this Agreement.

23. Confidentiality.

Buyer agrees that, prior to the closing, all non-public Property information
received by Buyer shall be kept confidential as provided in this paragraph.
Without the prior written consent of Seller, prior to the closing, the Property
information shall not be disclosed by Buyer or its representatives, in any
manner whatsoever, in whole or in part, except (1) to Buyer’s representatives
who need to know the Property information for the purpose of evaluating the
Property and who are informed by the Buyer of the confidential nature of the
Property information; (2) as may be necessary for Buyer or Buyer’s
representatives to comply with applicable laws, including, without limitation,
governmental, regulatory, disclosure, tax and reporting requirements; to comply
with other requirements and requests of regulatory and supervisory authorities
and self-regulatory organizations having jurisdiction over Buyer or Buyer’s
representatives; to comply with regulatory or judicial processes; or to satisfy
reporting procedures and inquiries of credit rating agencies in accordance with
customary practices of Buyer or its affiliates; and (3) to prospective tenants
of the Property. Except in connection with the compliance described in clause
(2) of the preceding sentence, and as may be required in filings of Seller or
Seller’s affiliates with applicable governmental authorities. Seller agrees that
Seller shall maintain the confidentiality of any non-public information
concerning Buyer and any information provided by Buyer.

24. Survival of Seller’s Obligations.

The representations, warranties covenants and obligations of Seller set forth in
this Agreement shall survive the Closing, but, any action, suit or proceeding
brought by Buyer against Seller under this Agreement or under any documents
executed by Seller in connection herewith shall be commenced and served, if at
all, on or before the date which is twelve (12) months after the date of Closing
and, if not commenced and served on or before such date, thereafter shall be
void and of no force or effect. The aggregate liability of Seller with respect
to all claims by Buyer for breaches of Seller’s representations, warranties,
covenants and/or obligations set forth in this Agreement shall not exceed
$1,500,000.

To secure any liability of Seller to Buyer under Paragraph 7 of this Agreement
up to the amount of $1,500,000, G REIT hereby (i) agrees to execute and deliver
at Closing to Buyer a guaranty in the form attached hereto as Exhibit I (the
“Guaranty”), and (ii) covenants and agrees to maintain its existence as a
corporation duly organized under the laws of the State of Maryland for a minimum
period of 12 months after Closing and shall not liquidate, dissolve or terminate
its existence prior to the expiration of such 12 month period. If no action,
suit or proceeding has been brought by Buyer against G REIT under the Guaranty
within 12 months after Closing, the Guaranty shall terminate as of the date
which is 12 months after the Closing. If any action, suit or proceeding has been
brought by Buyer against G REIT under the Guaranty within 12 months after
Closing, the Guaranty shall continue in full force and effect only with respect
to such action, suit or

29

proceeding until such action, suit or proceeding has been finally adjudicated
and Guarantor’s obligations have been satisfied.

The provisions of this Paragraph 24 shall survive the Closing. 25. Board of
Director Approval.

The transactions contemplated under this Agreement are subject to the approval
of G REIT’s Board of Directors on or before the date which is five (5) days
after the Effective Date. Seller may terminate this Agreement by written notice
to Buyer at any time on or before such date in the event that such approval has
not been obtained. In the event of such termination, Escrow Holder shall refund
the Deposit to Buyer, Seller shall reimburse Buyer for its out-of-pocket costs
and expenses (including, without limitation, attorneys’ and consultants’ fees)
in connection with the transactions contemplated under this Agreement up to a
maximum of Fifty Thousand Dollars ($50,000), and neither party shall have any
further rights or liabilities hereunder except for Buyer’s indemnification
obligations under Paragraph 5. If Seller does not so notify Buyer on or before
the date which is five (5) days after the Effective Date, this condition shall
be deemed to be waived by Seller and Seller shall have no further right to
terminate this Agreement pursuant to the provisions of this Paragraph 25.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

30

EXECUTED on this the day of May, 2006. SELLER:
GREIT-ONE WORLD TRADE CENTER, L.P., a California limited partnership

      By: GREIT-One World Trade Center GP, LLC, a

 
    Delaware limited liability company, its sole

 
   
general partner
By:
 
G REIT, L.P.,

a Maryland limited partnership, its sole member

By: G REIT, Inc.,

a Virginia corporation, its general partner

     
By:
  /s/Andrea R. Biller
 
   
Name:
  Andrea R. Biller
 
   
Title:
  Executive Vice-President & Secretary

EXECUTED on this the day of May, 2006. BUYER:
510 WEST OCEAN BOULEVARD INVESTORS LLC, a Delaware limited liability company

      By: UBS Realty Investors LLC, its manager

 
   
By:
  /s/ Rodney Chu
 
   

          Name: Rodney Chu     Title: Director

The undersigned hereby acknowledges receipt of this Agreement on May  , 2006 and
hereby agrees to act as Escrow Holder in accordance with the terms and
conditions hereof.

FIDELITY NATIONAL TITLE INSURANCE COMPANY

By: Its:

31

This Agreement is being executed by the duly authorized representative of G REIT
solely for purposes of affirming G REIT’s obligations in the last paragraph of
Paragraph 24 above.

G REIT, INC.,


a Maryland corporation

By: /s/Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice-President & Secretary


32